DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0321566) in view of Shan et al. (US 2015/0141060).
Regarding claims 23, 25, Liu teaches a user interface of a first display associated with a recreational vehicle and communicatively coupled to a second display (i.e., a trip-planning application installed to user's mobile devices may be configured to connect to and integrate with an in-vehicle computing platform of the vehicle [0020], mobile display is coupled to vehicle display or another mobile display wirelessly [0025], [0031], [0071]), comprising: at least one controller, the at least one controller configured to communicate with the second display (i.e., the in-vehicle networks 142 may include one or more of a vehicle controller area network (CAN) [0031]-[0032]); the first display being configurable with the at least one controller to display at least one screen layout, the at least one screen layout (i.e., the in-vehicle networks 142 may include one or more of a vehicle controller area network (CAN) [0031]-[0032], [0071], [0076]-[0077], a mobile device of a ride-sharing user sends a request to share ride with another user of mobile device, each mobile device includes to share contextual of users location [0005], [0055]-[0057]);  including: (i) a marker indicating a location of friend ([0056]), (ii) a GPS configured to provide heading information ([0032]). and (iii) a distance to the second display. 
Liu does not specifically teach a marker indicating a location of the second display, a heading indicator pointing in a direction of the second display; and a distance to the second display.  
However, the preceding limitation is known in the art of communications. Shan teaches the first terminal may display, at the current geographic location of the second terminal marked on the map interface corresponding to the second terminal, a user ("the second user") profile photo corresponding to the second terminal ([0061]-[0063]).  The second terminal may display a map interface on the second terminal corresponding to the location of the first terminal, and mark the current geographic location of the first terminal on the map interface correspondingly ([0071]-[0073]). Shan further teaches the first terminal may also provide an option to the first user to dynamically display a distance and/or a path between its current location and the current location of the second terminal. For example, when the first terminal locates in point A and the second terminal locates in point B, and both the first terminal and the second terminal are moving. Upon the first user's selection, the first terminal may dynamically display both the first terminal's location A and the second terminal's location B. The first terminal may also display a traveling path connecting between A and B, and display a distance between A and B. Further, the first terminal may also receive traffic information on the traveling path, and display a time it will meet the second terminal based on the current travel speed of the first terminal and the second terminal as well as the traffic information along the travel path. Moreover, in the above example embodiment, the above calculation may be performed by the first terminal locally. The calculation may also be performed by the server, and the first terminal may simply receive and display the result of the calculation ([0085]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shan within the system of Liu in order to dynamically update geographic location of the first mobile and the second mobile in real-time, and facilitate friends in the same geographic area to share ride. 
 Regarding claim 24, Liu in view of Shan teaches all the limitations above.  Shan further teaches a name associated with the second display (i.e., a name is associated with the second terminal [0135]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shan within the system of Liu in order to identify riders of ride sharing vehicle. 
Regarding claim 26, Liu in view of Shan teaches all the limitations above.  Shan further teaches a name associated with the second display (i.e., a name is associated with the second terminal [0135]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shan within the system of Liu in order to identify riders of ride sharing vehicle. 
Regarding claim 27, Liu in view of Shan teaches all the limitations above.  Liu further teaches each of the first user and the second user are associated with a first group (i.e., a rent-share request to rent-share a vehicle as a joint-rental group including another user having rental criteria matching that of the vehicle-rental request). Shan further teaches the first display is associated with a first user and the second display is associated with a second user (i.e., nickname, address, and age of the first user, and nickname, address, and age of the second user [0122], [0135]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shan within the system of Liu in order to identify riders of ride sharing vehicle. 
Regarding claim 28, Liu in view of Shan teaches all the limitations above.  Shan further teaches the first display includes a selectable area displaying a first group associated the first display and the second display ([0121], [0123]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shan within the system of Liu in order to identify riders of ride sharing vehicle. 
 Regarding claim 29, Liu in view of Shan teaches all the limitations above.  Shan further teaches the first display is configured to send a message to the second display (i.e., first terminal receives traffic information of the second terminal [0065]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shan within the system of Liu in order to identify riders of ride sharing vehicle. 
Regarding claim 30, Liu in view of Shan teaches all the limitations above.  Liu further teaches wherein the first display is communicably coupled to a first location determiner and the at least one controller includes a first network controller, the first location determiner configured to communicate a first location of the first location determiner to the first network controller, the first network controller configured to communicate with a first network (i.e., fig. 1. Illustrates different types of communication to request ride-sharing, a first user of mobile device sends a ride sharing request that includes origin location of the user [0003]-[0005], integrated GPS module configured to provide current mobile/vehicle location [0032]-[0033], [0035], [0053]); and the second display is communicably coupled to a second location determiner and a second network controller, the second location determiner configured communicate a second location of the second location determiner to the second network controller, the second network controller configured to communicate with the first network (i.e., another/second user of mobile device sends a ride sharing request that includes origin location of the user [0003]-[0005], integrated GPS module configured to provide current mobile/vehicle location [0032]-[0033], [0035], [0053]).  
Regarding claim 31, Liu in view of Shan teaches all the limitations above.  Liu further teaches the first network is a radio network ([0028], [0032]).  
Regarding claim 32, Liu in view of Shan teaches all the limitations above.  Liu further teaches the first display is configured to communicate with a first user device over a second network, the first user device associated with a third location ([0034]-[0035). 
Regarding claim 33, Liu in view of Shan teaches all the limitations above.  Liu further teaches wherein the second network is a cellular network ([0034]-[0035]).  
Regarding claim 34, Liu in view of Shan teaches all the limitations above.  Liu further teaches the first display is supported by the recreational vehicle and moves with the recreational vehicle ([0092]).  
Regarding claim 35, Liu in view of Shan teaches all the limitations above.  Liu further teaches the at least one screen layout includes a speed of the recreational vehicle ([0020], [0046]).  
Regarding claim 36, Liu in view of Shan teaches all the limitations above.  Liu further teaches the at least one screen layout includes a waypoint location ([0059]-[0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN A GELIN/Primary Examiner, Art Unit 2643